UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1027



MELISSA AYODELE OLYMPIO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 25, 2008         Decided:   December 11, 2008


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Elizabeth L. Young, THE GEORGE WASHINGTON UNIVERSITY IMMIGRATION
CLINIC, Washington, D.C., for Petitioner.      Gregory G. Katsas,
Acting Assistant Attorney General, Alison Marie Igoe, Senior
Litigation Counsel, Ada E. Bosque, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Melissa Ayodele Olympio, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals dismissing her appeal from the immigration judge’s denial

of her requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

          Olympio’s sole claim on appeal is that the immigration

judge erroneously applied the new provisions of the REAL ID Act in

assessing her credibility.   Because Olympio failed to raise this

claim before the Board, we find that she has failed to exhaust her

administrative remedies and we therefore lack jurisdiction over the

petition for review.   See 8 U.S.C. § 1252(d)(1) (2006) (“A court

may review a final order of removal only if . . . the alien has

exhausted all administrative remedies available to the alien as of

right.”); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004)

(holding that the court lacks jurisdiction to consider an argument

that was not raised before the Board).

          Accordingly, we dismiss the petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DISMISSED




                                2